Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This new Notice of Allowability (NOA) has been issued after the previous NOAs dated 01/26/2021, 02/19/2021, and 04/28/2021.  All the details remain the same as in the previous NOA action of 01/26/2021, except for the consideration of IDS documents dated 07/18/2021 and examiner’s amendment. Please note that the below examiner’s amendments supersede the previous amendments of 01/26/2021. It is further noted that all the other documents which are not attached to the current NOA are found in the previous NOA Action 01/26/2021.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2021 has been entered.
Status of the Claims
Claims 1-5, 7, 11-16, 18-21 and 23-24 are allowed. 


INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/18/2021 was filed after the mailing date of corrected NOA dated 02/16/2021. It is noted that the IDS documents indicated in IDS PTO/SB/08a have been considered; and for the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copies are enclosed herewith.  

EXAMINER’S AMENDMENT
With respect to the proposed claims, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Alexandra S. Anoff on 01/08/2021 and 07/26/2021.  The below amendments supersede the previous amendments of 01/26/2021. 

Please amend the claims as follows: 
Claim 1
“about 15% to about 40%, by weight of the shampoo composition, of an acyl glutamate;” in lines 7-10 has been deleted and replaced with --- 
“the ratio” in line 13 has been deleted and replaced with --- a weight ratio ---; and 
After “free of sulfate-based surfactants” in the last line, please insert --- ; and wherein the surfactant system comprises more of the acyl glutamate than any other surfactant ---.
Claim 2
“cationic polymer” in line 2 has been deleted and replaced with --- of the cationic polymer ---. 

Claim 18
“claim 17” in line 1 has been deleted and replaced with --- claim 1 ---. 

Claim 20
“(HFO 1234ze available by Honeywell) in lines 8-9 has been deleted. 

Claim 21
“and combinations thereof;” in line 13 has been deleted and replaced with --- and combinations thereof; and ---;
“the weight ratio” in line 19 has been deleted and replaced with --- a weight ratio ---; and 
After “free of sulfate-based surfactants” in the last line, please insert --- ; and wherein the surfactant system comprises more of the at least one acyl glutamate than any other surfactant ---.

Claim 22
Please cancel.

Claim 23
 “and combinations thereof;” in line 13 has been deleted and replaced with --- and combinations thereof; and ---
“the weight ratio” in line 18 has been deleted and replaced with --- a weight ratio ---; and 
After “free of sulfate-based surfactants” in the last line, please insert --- ; and wherein the surfactant system comprises more of the at least one acyl glutamate than any other surfactant ---.

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7, 11-16, 18-21 and 23-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613